internal_revenue_service number release date index number -------------------------- --------------------- ----------------------------------------- re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number -------------------- refer reply to cc psi plr-102752-18 date date legend date grantor grantor trust son state child child daughter bank bank date court statute statute statute date dear ------------- -------------------------- --------------------------- ----------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------- ----------------------------------------------------------------- ------------ ------------------------- ---------------- -------------------------------------------------- ------------------------------------------- ---------------------- ------------------- --------------------------------------------------------- ----------------------------------------------- --------------------------------------- ------------------------------------------- --------------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting estate gift and generation-skipping_transfer gst tax rulings with respect to the proposed modification of trust facts plr-102752-18 the facts and representations submitted are summarized as follows on date a date after date grantor and grantor collectively grantors established an irrevocable_trust trust for the primary benefit of son trust is administered under the laws of state under article ii of trust during son’s lifetime the trustee shall pay or expend and apply for the benefit of son such sums from the principal and income of trust as the trustee considers necessary or desirable from time to time for son’s medical_care education support or maintenance in its sole and absolute discretion sec_2 of article ii provides as follows any part or all of the then remaining principal of the trust estate together with any accrued and undistributed_income therefrom shall be paid over conveyed and distributed to son’s creditors or the creditors of his estate or such appointee or appointees among those of son’s lineal_descendants who are living at the death of son in such manner and in such proportions as he may appoint in and by his last will and testament under sec_2 in the event son does not effectively appoint the remaining trust estate under sec_2 then the trustee shall divide the remainder into equal but separate shares to existing trusts for son’s two children child and child article iii section dollar_figure provides the trustee other than any beneficiary with certain powers including but not limited to the following sec_3 to create in a lineal descendant of the grantor a testamentary general_power_of_appointment within the meaning of sec_2041 including the power the exercise of which requires the consent of the trustee other than any beneficiary sec_3 to limit a general_power_of_appointment of a lineal descendant of the grantor as to all or part of such principal at any time prior to the death of such lineal descendant by narrowing the class to whom the powerholder may appoint the property subject_to such appointment so as to convert such power into a special_power_of_appointment sec_3 to eliminate such power for all or any part of such principal as to which such power was previously created plr-102752-18 son and daughter were named in the trust agreement as the initial co-trustees however daughter declined to serve as co-trustee never having signed the trust agreement and never having accepted such appointment article viii section dollar_figure provides that in the event son or daughter is removed dies or for any reason is unwilling or unable to serve as trustee then child shall serve as successor trustee with the surviving co-trustee if child is removed dies or for any reason is unwilling or unable to serve as successor trustee then bank or its successors in interest shall serve as co-trustee with the remaining trustee or as sole trustee after a series of acquisitions bank is currently the successor_in_interest of bank although grantors contemplated that daughter would serve as a non-beneficiary trustee of trust at the time trust was created daughter declined to accept such appointment as a result son and child who are both beneficiaries of trust are the current co-trustees of trust accordingly there are no non-beneficiaries serving as a trustee of trust the trust agreement does not specifically provide a method for the appointment of a non-beneficiary trustee ie special trustee for purposes of section dollar_figure in the event both son and child are serving despite the fact that the provision expressly states that the powers set forth therein shall be exercised only by a non-beneficiary trustee grantor and grantor predeceased son it is represented that upon the death of grantor and grantor a portion of each grantor’s estate was distributed to trust it is also represented that each grantor allocated his or her remaining gst_exemption to trust so that trust has an inclusion_ratio of between one and zero on date son and child as the co-trustees of trust petitioned court seeking modification of trust to add new section dollar_figure of trust to provide a method for appointing an independent special trustee who may exercise the powers set forth in section dollar_figure of trust and to appoint bank as the independent special trustee under new section trust as modified provides as follows section dollar_figure for any trust created herein the person listed below shall serve as special trustee the special trustee’s duties shall be limited to the exercise of discretion given to a trustee who is not a beneficiary under this trust included but not limited to those powers set forth in section dollar_figure herein the special trustee may receive reasonable_compensation any special trustee may resign in the same manner set forth in article viii for other trustees the initial special trustee shall plr-102752-18 be bank or its successor if there is no successor special trustee appointed pursuant to the provisions hereof a majority in number of the income beneficiaries or during any period that such a beneficiary lacks legal capacity the guardian of such beneficiary’s estate shall appoint as the successor special trustee any bank or trust company that shall have been licensed to engage in trust business for at least five years immediately prior to such appointments and which shall then have capital and surplus of at least twenty million dollars dollar_figure it is represented that bank is not related or subordinate to grantor grantor son or child statute provides that a noncharitable irrevocable_trust may be modified upon consent of all the beneficiaries if a court concludes that modification is not inconsistent with a material purpose of the trust statute provides that a court may modify the terms of a_trust in a manner that is not contrary to the settlor’s probable intention in order to achieve the settlor’s tax objectives the court may provide that the modification has retroactive effect statute provides that a court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust on date pursuant to state law court issued an order granting the modification of section as described in the petition contingent upon the receipt of a favorable letter_ruling from the internal_revenue_service the trustee requests the following rulings the proposed modification of trust as set forth in the order will not adversely affect the gst inclusion_ratio of trust bank 2’s acceptance and appointment to the office of special trustee of trust pursuant to the order will not constitute the exercise or release of a general_power_of_appointment under sec_2514 so as to constitute a gift by son for federal gift_tax purposes the exercise of trustee powers including those delineated in sec_3 and of trust by bank or a successor special trustee to limit or eliminate son’s testamentary general_power_of_appointment granted under sec_2 of trust will not constitute the exercise or release of a general_power_of_appointment under sec_2041 and as a result the trust assets will not be included in son’s gross_estate under sec_2041 plr-102752-18 law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_26_2601-1 of the generation skipping transfer_tax regulations provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of sec_26_2601-1 a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for plr-102752-18 example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust no guidance has been issued concerning the modification of a_trust that may affect the status of a_trust that is exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in the instant case it is represented that grantor and grantor allocated gst_exemption to trust upon the distribution of their respective estates upon each respective death accordingly trust has an inclusion_ratio between one and zero pursuant to the court’s order under new section bank is named as special trustee for the limited purpose of exercising the powers given to a non- beneficiary trustee including but not limited to powers set forth in section dollar_figure of trust the proposed modification of trust will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modification of trust will not extend the time for vesting of any beneficial_interest in the modified trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made we conclude that the proposed modification of trust will not adversely affect trust’s gst inclusion_ratio ruling sec_2 and sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate sec_20_2041-1 provides in part if under the terms of the instrument the trustee or his successor has the power to appoint the principal of trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment a power to amend only the administrative provisions of a_trust instrument which cannot substantially affect the plr-102752-18 beneficial_enjoyment of the trust property or income is not a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power under sec_2514 the term general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or creditors of his estate in this case son and child have beneficial interests in trust and are the current co-trustees section dollar_figure grants to a non-beneficiary trustee certain trustee powers including the power to limit or eliminate son’s testamentary general_power_of_appointment under sec_2 prior to the modification the terms of trust did not provide a method for appointing a non-beneficiary trustee who may exercise the powers in section dollar_figure granted to only non-beneficiary trustees the modification of trust to add section dollar_figure to provide a method for appointing an independent special trustee who may exercise the powers set forth in sec_3 and to appoint bank as an independent special trustee with the authority to exercise the powers set forth in section dollar_figure of trust does not change or transfer the interests of son during his lifetime nor does it confer any new rights to any beneficiaries rather the modification provides a process for the powers set forth in section dollar_figure to be administered by a non-beneficiary trustee ie special trustee the testamentary_power_of_appointment granted to son in sec_2 occurs upon the death of son and is not currently exercisable by son son retains the same interest in trust both before and after the modification accordingly based on the facts submitted and the representations made we conclude that bank 2’s acceptance and appointment to the office of special trustee of trust pursuant to the order will not constitute the exercise or release of a general_power_of_appointment under sec_2514 so as to constitute a gift by son for federal gift_tax purposes further we conclude that the exercise of trustee powers including those plr-102752-18 delineated in sec_3 and of trust by bank or a successor special trustee to limit or eliminate son’s testamentary general_power_of_appointment granted under sec_2 of trust will not constitute the exercise or release of a general_power_of_appointment under sec_2041 and as a result the trust assets will not be included in son’s gross_estate under sec_2041 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of letter cc
